DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

KT PAWN BROKER, INC., KIM THOA NGUYEN, LT 01 CORPORATION
              trading as HHN PAWN BROKER,
                         Appellants,

                                    v.

                         EDEN CENTER, INC.,
                              Appellee.

   Nos. 4D16-3821, 4D16-3822, 4D16-3823, 4D16-3824, 4D16-3825,
          4D16-3826, 4D16-3827, 4D16-3828 and 4D16-3829

                              [March 1, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Richard Oftedal, Judge; L.T. Case No.
2012CA020228XXXXMB.

  Don H. Nguyen and Ryan Fong of DHN Attorneys, P.A., Orlando,
Samuel B. Weissman of Weissman Law, P.A., Maitland, and Nicholas A.
Shannin, Orlando, for appellants.

  Jason H. Okleshen of Greenberg Traurig, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.